Citation Nr: 0102231	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.  

Entitlement to an increased rating for low back disability 
with a history of a herniated nucleus pulposus (HNP) at L5-
S1, currently evaluated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND


The veteran had active duty from July 1968 to July 1970 and 
from November 1990 to June 1991.  

I have reviewed the record and find that additional 
development is necessary prior to the completion of appellate 
action.  Initially, I note that the veteran reported that he 
was in receipt of Social Security benefits.  However, the 
record does not show that the veteran's Social Security 
records were ever obtained. These records may contain 
evidence relevant to the veteran's claims.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the BVA must seek to obtain those records.  Murincsak v. 
Derwinski 2 Vet. App 363, 373 (1992).  In Hayes v. Brown, 9 
Vet. App. 67, 74 (1996), the Court referred to obtaining 
these records in terms of the Department's "obligation to 
review a thorough and complete record", under which VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.  

Secondly, I note that the veteran has submitted an April 1998 
statement from R. L. McKenzie, M.D. that refers to the 
veteran's service-connected back disability.  However, I note 
that reports of contemporaneous evaluation and treatment have 
not been obtained and associated with the veteran's claims 
folder.  

Thirdly, I note that the veteran in his November 2000 hearing 
testified that he was receiving treatment for his PTSD at the 
VA facility in Tuscaloosa, Alabama and for his back at the VA 
facility in Birmingham, Alabama.  The most recent reports of 
treatment appear to be in April 2000.  Reports of evaluation 
and treatment compiled since April 2000 through the present 
should be obtained.  Lastly, the veteran should be afforded 
current VA examinations to determine the current nature and 
severity of his service-connected PTSD and low back 
disability.  The appellant is hereby notified that it is the 
appellant's responsibility to report for the examination and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2000).  

In order to afford the veteran every consideration in the 
presentation of his claim, the case is REMANDED to the 
regional office (RO) for the following development:

1.  The RO should obtain copies of the 
Social Security Administration record 
that formed the basis of the award of 
disability benefits.  This should include 
a copy of the administrative law judge's 
decision, if possible.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should take all appropriate 
action to obtain copies of 
contemporaneous evaluation and treatment 
from Dr. McKenzie.  All evidence obtained 
should be associated with the veteran's 
claims folder.  

3.  The RO should obtain copies of VA 
evaluation and treatment provided to the 
veteran from April 2000.  The RO is 
advised that the veteran has reported 
that he was receiving treatment for his 
PTSD at the VA facility in Tuscaloosa and 
for his back at the VA facility in 
Birmingham.  All evidence obtained should 
be associated with the veteran's claims 
folder.  

4.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of his service-
connected PTSD.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner.

5.  The veteran should be afforded VA 
examination(s) to determine the current 
nature and severity of service-connected 
low back disability with a history of a 
herniated nucleus pulposus (HNP) at L5-
S1.  All indicated special studies and 
tests should be accomplished. The claims 
folder should be made available to the 
examiner(s).

6.  The RO then should review the 
veteran's claims in light of the 
additional development.  If the benefits 
sought on appeal are not granted, then 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





